EXHIBIT SECOND AMENDED AND RESTATED EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT (By and Between Columbia State Bank and Columbia Banking System, Inc. and Mark W. Nelson) THIS SECOND AMENDED AND RESTATED EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT (hereinafter “Agreement”)is made and entered into effective as of this May 27, 2009 by and between COLUMBIA STATE BANK and COLUMBIA BANKING SYSTEM, INC., its parent holding company (jointly hereafter the “Employer”), and Mark W. Nelson, an individual residing in the State of Washington (“Executive”). This Second Amended and Restated Executive Supplemental Compensation Agreement now hereby amends, supersedes and replaces the First Amended and Restated Executive Supplemental Compensation Agreement by and between these same parties, effective as ofDecember 31, 2008 (which, in turn, amended, superseded and replaced the Executive Supplemental Compensation Agreement, entered into as of July 1, 2003). WHEREFORE, the parties hereby agree as follows: 1.0 DEFINITIONS For the purposes of this Agreement, the following terms shall have the meanings indicated, unless the context clearly indicates otherwise: 1.1Administrator.The Employer shall be the "Administrator" and, solely for the purposes of ERISA, the "fiduciary" of this Agreement where a fiduciary is required by ERISA. 1.2Agreement.
